Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2021, 09/13/2021, 03/01/2022, and 09/06/2022 was filed before the mailing of this action.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: information provider, and information receiver in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation of " the owner terminal".  There is insufficient antecedent basis for this limitation in the claim. For purposes for examination, Examiner interprets this limitation to be the terminal (device) of the owner of the watercraft. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Claims 1-19 recite a system (i.e. machine), claims 20 and 21 recite a computer (i.e. machine or article of manufacture), and claims 22 and 23 recite a method (i.e. process). Therefore claims 1-23 fall within one of the four statutory categories of invention.
Independent claims 1, 20, and 22 recite the limitations of communicating with the watercraft and recording rental condition information of the watercraft; providing borrowing request information, the borrowing request information corresponding to a response to the rental condition information; providing the rental condition to the user (claims 20 and 22 only); and executing a rental process of the watercraft based on the borrowing request information. The limitations are drawn to watercraft reservations/rentals and correspond to certain methods of organizing human activity (commercial interactions, managing personal interactions, business relations), i.e. executing a rental process of the watercraft based on the borrowing request information. The claim limitations also correspond to mental processes (observation, evaluation, judgment, opinion), i.e. recording rental condition information of the watercraft; providing borrowing request information, the borrowing request information corresponding to a response to the rental condition information. The claim recites an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of a computer, a user terminal, a recorder (claim 20), an information provider (claim 20), an information receiver (claim 20), and processor circuitry (claim 20). The additional elements are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 2 recites the limitations of transmitting an unlock [signal] to unlock a key lock of the watercraft after executing the rental process; and the watercraft unlocking the watercraft. The claim recites limitations that are further directed to the abstract idea analyzed above. The claim also recites the additional elements of a communicator, the computer, the user terminal, an unlock signal, and a keylock. The communicator and keylock amounts to generally linking the judicial exception to a particular field of use. The computer, and user terminal amounts to “apply it” or merely using a computer as a tool to implement the abstract idea. The unlock signal amounts to insignificant extra-solution activity. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to generally linking the judicial exception to a particular field of use, and “apply it” or merely using a computer as a tool to implement the abstract idea. Further, the additional element of the unlock signal amounts to well-understood, routine, and conventional activity (see Merkel ¶0006 disclosing wireless key(s) for locking or unlocking a vehicle is generally known in prior art; the unlocking includes sending a signal with access data and if granted, the vehicle is unlocked). Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 3 recites the limitations of detecting watercraft position information of the watercraft; and receiving the watercraft position information. The claim recites limitations that are further directed to the abstract idea analyzed above. The claim also recites the additional elements of a communicator, a watercraft position detector, and the computer. The communicator and watercraft position detector amounts to generally linking the judicial exception to a particular field of use.  The computer amounts to “apply it” or merely using a computer as a tool to implement the abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 5 recites the limitation(s) of transmitting a signal to request a horn sound from the watercraft…when the user has approached the watercraft. The claim recites limitation(s) that are further directed to the abstract idea analyzed above. The claim also recites the additional elements of the computer, the user terminal, and transmitting a signal to request a horn sound from the watercraft. The computer and user terminal amounts to “apply it” or merely using a computer as a tool to implement the abstract idea. The transmission of a signal to request a horn sound amounts to insignificant extra-solution activity. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to “apply it” or merely using a computer as a tool to implement the abstract idea. Further, the additional element of the signal to request a horn sound amounts to well-understood, routine, and conventional activity (see Krishnan ¶0049 disclosing a keyless system via a device (phone) for a vehicle; the signal having functions that are the same as conventional wireless fobs, i.e. sounding the vehicle horn). Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Claim 6 recites the limitation(s) of transmitting a lock request to request a key lock of the watercraft; and executing the key lock with respect to the watercraft based on the lock request. The claim recites limitations that are further directed to the abstract idea analyzed above. The claim also recites the additional elements of the computer, the user terminal, a lock signal, and a key lock. The key lock amounts to generally linking the judicial exception to a particular field of use. The computer, and user terminal amounts to “apply it” or merely using a computer as a tool to implement the abstract idea. The lock signal amounts to insignificant extra-solution activity. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to generally linking the judicial exception to a particular field of use, and “apply it” or merely using a computer as a tool to implement the abstract idea. Further, the additional element of the lock signal amounts to well-understood, routine, and conventional activity (see Merkel ¶0006 disclosing wireless key(s) for locking or unlocking a vehicle is generally known in prior art; the lock includes sending a signal (¶0034)). Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.
Claim 7 recites the limitation(s) of detecting an operating state of an engine; executing a key lock of the watercraft when it is determined that the watercraft is navigating based on engine operation information indicating the operating state of the engine. The claim recites limitations that are further directed to the abstract idea analyzed above. The claim also recites the additional elements of an engine operation detector, the computer, and a key lock. The additional element of the engine operator detector and key lock amounts to generally linking the judicial exception to a particular field of use. The computer amounts to “apply it” or merely using a computer as a tool to implement the abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Claim 10 recites the limitation(s) of providing maintenance information indicating an end of maintenance of the watercraft; providing the rental condition information when the maintenance information is provided. The claim recites limitations that are further directed to the abstract idea analyzed above. The claim also recites the additional elements of a maintenance information providing terminal, the computer, and the user terminal. The additional elements amount to “apply it” or merely using a computer as a tool to implement the abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Claim 12 recites the additional elements of an owner terminal to communicate with the computer and provide the rental condition information to the computer. The additional element of the owner terminal and the computer amounts to “apply it” or merely using a computer as a tool to implement the abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Claim 14 recites the limitation(s) of identifying identification information of the user when the user refuels the watercraft; providing refueling settlement information corresponding to a refueling settlement and the identification information; and identifying the user based on the identification information and provide the refueling settlement information to the owner which has a contractual relationship with the user. The claim recites limitations that are further directed to the abstract idea analyzed above. The claim also recites the additional elements of a refueling settlement terminal, the computer, and the user terminal. The additional elements amount to “apply it” or merely using a computer as a tool to implement the abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible. 
Dependent claim 23 recites the limitation(s) of providing the rental condition information; providing answer input information, the answer input information corresponding to the borrowing request information; and providing answer information, the answer information corresponding to a response to the answer input information. The limitations are further directed to the abstract idea analyzed above. The claim also recites the additional elements of an owner terminal and the user terminal. The additional elements amount to “apply it” or merely using a computer as a tool to implement the abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 4, 8, 9, 11, 13, 15-19, and 21 recite additional limitations and/or elements that are further directed to the abstract idea analyzed above. Therefore, dependent claims 4, 8, 9, 11, 13, 15-19, and 21 are also rejected under 35 U.S.C. 101.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 20, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avello (2019/0236691).

Claim 1: A watercraft rental system for renting an owner's watercraft to a user, the watercraft rental system comprising: (Avello ¶0013 disclosing automated renting of watercraft; ¶0032 discloses “watercraft” to refer to a vessel or water-borne vehicle, kayak, canoe, boat, etc.; ¶0033 disclosing a watercraft, watercraft equipment, locking and automated renting system; ¶0036 further disclosing the rental unit including a watercraft)
a computer configured or programmed to communicate with the watercraft and record rental condition information of the watercraft; (Avello ¶0037 disclosing the renting system including a server with one or more processors and communication components; the server configured to communicate with the one or more watercraft device (the watercraft devices are securely attached to or within the watercraft, ¶0040), and store availability information, location information, etc. (rental condition information); see also ¶0070 and ¶0071)
and a user terminal to provide borrowing request information to the computer, the borrowing request information corresponding to a response to the rental condition information; (Avello ¶0038 disclosing the watercraft rental system having a user-facing portion/rental portion intended for consumers; the software being accessible via an app downloaded to the mobile device (user terminal) such as a smart phone or computer; ¶0076 disclosing the user mobile device and the user selecting a populated WLSR (watercraft locking, sharing, and renting system) via the mobile app, the user also inputs location information in order to cause the device to be populated with watercraft availability information for a location (rental condition); the user/mobile device sending a signal containing application request information which requests the information (borrowing request); ¶0077 disclosing in repines to receiving the requested location and/or availability information, the app is populated with available watercraft info, the user may select an available watercraft, the mobile application may send a mobile device signal including an app-request information for the selected available watercraft to be placed in an unlocked state (the requests are performed in response to the rental condition (availability) information)
wherein the computer is configured or programmed to execute a rental process of the watercraft based on the borrowing request information. (Avello ¶0077 discloses that the watercraft-component information may be used to generate instructions for the components operatively connected to the electrical lock components associated with the unique identifier of the selected watercraft which instructs the components to place the electrical lock component in an unlocked state, the user then gain access to the selected watercraft (¶0081))

Claim 2: The watercraft rental system according to claim 1, further comprising: 
a communicator provided on the watercraft; (Avello ¶0040 disclosing the WD (watercraft-borne device) being attached to, or built in, the watercraft)
wherein at least one of the computer and the user terminal is configured or programmed to transmit an unlock signal to unlock a key lock of the watercraft to the communicator after executing the rental process; (Avello ¶0039 and ¶0041 disclosing the watercraft lock component; see also ¶0043 disclosing the WDL (watercraft-device lock component) of the WD; ¶0077 disclosing the mobile app (user terminal) transmitting a request for the watercraft to be unlocked; ¶0041 also disclosing the microcontroller placing the watercraft in an unlocked state and the server (¶0077) also sending the signal)
and the watercraft unlocks the watercraft based on the unlock signal. (Avello ¶0077 disclosing the electrical lock component being placed in an unlocked state)

Claim 3: The watercraft rental system according to claim 1, further comprising: 
a communicator provided on the watercraft; (Avello ¶0040 disclosing the WD (watercraft-borne device) being attached to, or built in, the watercraft)
a watercraft position detector provided on the watercraft to detect watercraft position information of the watercraft; (Avello ¶0055 disclosing the watercraft device having components such as wireless location tracking components)
wherein the computer is configured or programmed to receive the watercraft position information from the communicator. (Avello ¶0072 disclosing the watercraft device sending watercraft location information to the server or WLSR system)

Claim 4: The watercraft rental system according to claim 3, 
wherein at least one of the computer and the user terminal is configured or programmed to transmit an unlock signal to unlock 50a key lock of the watercraft to the communicator when the at least one of the computer and the user terminal determines that the user terminal has approached the watercraft based on terminal position information indicating a position of the user terminal and the watercraft position information. (Avello ¶0039 and ¶0041 disclosing the watercraft lock component; see also ¶0043 disclosing the WDL (watercraft-device lock component) of the WD; ¶0076 disclosing the mobile device acquiring the approximate location of the mobile device (terminal) and as a result, the closest WLSR docking stations are and watercrafts available to the user terminal location are displayed (determining user terminal has approached the watercraft based on user terminal and watercraft potion information);, then in ¶0077 disclosing the mobile app (user terminal) transmitting a request for the watercraft to be unlocked; ¶0041 also disclosing the microcontroller placing the watercraft in an unlocked state and the server (¶0077) also sending the signal) 

Claim 20: A computer for a watercraft for renting an owner's watercraft to a user, the computer comprising: (Avello ¶0013 disclosing automated renting of watercraft; ¶0032 discloses “watercraft” to refer to a vessel or water-borne vehicle, kayak, canoe, boat, etc.; ¶0033 disclosing a watercraft, watercraft equipment, locking and automated renting system; ¶0036 further disclosing the rental unit including a watercraft; ¶0037 disclosing the system including computers and the server that sends and receive data)
a recorder to record rental condition information of the watercraft; (Avello ¶0037 disclosing the renting system including a server with one or more processors and communication components; the server configured to communicate with the one or more watercraft device (the watercraft devices are securely attached to or within the watercraft, ¶0040), and store availability information, location information, etc. (rental condition information); see also ¶0070 and ¶0071)
an information provider to provide the rental condition information to a user terminal; (Avello ¶0038 disclosing the watercraft rental system having a user-facing portion/rental portion intended for consumers; the software being accessible via an app downloaded to the mobile device (user terminal) such as a smart phone or computer; ¶0076 disclosing the user mobile device and the user selecting a populated WLSR (watercraft locking, sharing, and renting system) via the mobile app, the user also inputs location information in order to cause the device to be populated with watercraft availability information for a location (rental condition))
an information receiver to receive borrowing request information from the user terminal, the borrowing request information corresponding to a response to the rental condition information; (Avello ¶0038 disclosing the watercraft rental system having a user-facing portion/rental portion intended for consumers; the software being accessible via an app downloaded to the mobile device (user terminal) such as a smart phone or computer; ¶0076 disclosing the user mobile device and the user selecting a populated WLSR (watercraft locking, sharing, and renting system) via the mobile app, the user also inputs location information in order to cause the device to be populated with watercraft availability information for a location (rental condition); the user/mobile device sending a signal containing application request information which requests the information (borrowing request); ¶0077 disclosing in repines to receiving the requested location and/or availability information, the app is populated with available watercraft info, the user may select an available watercraft, the mobile application may send a mobile device signal including an app-request information for the selected available watercraft to be placed in an unlocked state (the requests are performed in response to the rental condition (availability) information)
and processor circuitry configured or programmed to execute a rental process of the watercraft based on the borrowing request information. (Avello ¶0077 discloses that the watercraft-component information may be used to generate instructions for the components operatively connected to the electrical lock components associated with the unique identifier of the selected watercraft which instructs the components to place the electrical lock component in an unlocked state, the user then gain access to the selected watercraft (¶0081); ¶0055 disclosing the watercraft device including a microcontroller circuit board, processor)

Claim 22: A watercraft rental method performed by a computer for renting an owner's watercraft to a user, the method comprising: (Avello ¶0013 disclosing automated renting of watercraft; ¶0032 discloses “watercraft” to refer to a vessel or water-borne vehicle, kayak, canoe, boat, etc.; ¶0033 disclosing a watercraft, watercraft equipment, locking and automated renting system; ¶0036 further disclosing the rental unit including a watercraft; ¶0037 disclosing the system including computers and the server that sends and receive data)
recording rental condition information of the watercraft; (Avello ¶0037 disclosing the renting system including a server with one or more processors and communication components; the server configured to communicate with the one or more watercraft device (the watercraft devices are securely attached to or within the watercraft, ¶0040), and store availability information, location information, etc. (rental condition information); see also ¶0070 and ¶0071)
providing the rental condition information to a user terminal; (Avello ¶0038 disclosing the watercraft rental system having a user-facing portion/rental portion intended for consumers; the software being accessible via an app downloaded to the mobile device (user terminal) such as a smart phone or computer; ¶0076 disclosing the user mobile device and the user selecting a populated WLSR (watercraft locking, sharing, and renting system) via the mobile app, the user also inputs location information in order to cause the device to be populated with watercraft availability information for a location (rental condition))
receiving borrowing request information from the user terminal, the borrowing request information corresponding to a response to the rental condition information; (Avello ¶0038 disclosing the watercraft rental system having a user-facing portion/rental portion intended for consumers; the software being accessible via an app downloaded to the mobile device (user terminal) such as a smart phone or computer; ¶0076 disclosing the user mobile device and the user selecting a populated WLSR (watercraft locking, sharing, and renting system) via the mobile app, the user also inputs location information in order to cause the device to be populated with watercraft availability information for a location (rental condition); the user/mobile device sending a signal containing application request information which requests the information (borrowing request); ¶0077 disclosing in repines to receiving the requested location and/or availability information, the app is populated with available watercraft info, the user may select an available watercraft, the mobile application may send a mobile device signal including an app-request information for the selected available watercraft to be placed in an unlocked state (the requests are performed in response to the rental condition (availability) information)
and executing a rental process of the watercraft based on the borrowing request information. (Avello ¶0077 discloses that the watercraft-component information may be used to generate instructions for the components operatively connected to the electrical lock components associated with the unique identifier of the selected watercraft which instructs the components to place the electrical lock component in an unlocked state, the user then gain access to the selected watercraft (¶0081))


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avello (2019/0236691) in view of Giorgi (2019/0272755).

Claim 5: The watercraft rental system according to claim 4, 
Avello discloses the computer and user terminal determining whether a user is close to a watercraft location, but does not explicitly disclose transmitting a signal to request a horn sound from the watercraft to the communicator when the at least one of the computer and the user terminal determines that the user terminal has approached the watercraft. Giorgi discloses this limitation/concept:
wherein the at least one of the computer and the user terminal is configured or programmed to transmit a signal to request a horn sound from the watercraft to the communicator when the at least one of the computer and the user terminal determines that the user terminal has approached the watercraft. (Giorgi ¶0041 disclosing the vehicle sounding a horn in response to the proximity  of a user to the vehicle, determined by the proximity of a smartphone of a user; ¶0004 also disclosing the controller generating a command based on the parameter)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Avello to include that the computer and the user terminal is configured or programmed to transmit a signal to request a horn sound from the watercraft to the communicator when the at least one of the computer and the user terminal determines that the user terminal has approached the watercraft as taught by Giorgi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Avello in order to find identify the vehicle in a parking area (see ¶0041 of Giorgi).


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avello (2019/0236691) in view of Stanfield (2013/0238167).

Claim 6: The watercraft rental system according to claim 3, 
Avello discloses that upon the user returning the watercraft, the electrical component being placed in a locked state; the owner may activate the watercraft lock component via the software: (Avello Fig. 10, ¶0085-¶0087 disclosing the user returning the watercraft, and the electrical lock component being placed in a locked state; ¶0087 specifically disclosed the user connecting the mobile device to the WLSR when intending to return the watercraft; further ¶0088 discloses the owner may activate the watercraft lock components via the software). Avello does not explicitly disclose that the user terminal is configured or programmed to transmit a lock request signal to request a key lock of the watercraft to the computer; and the computer is configured or programmed to execute the key lock with respect to the watercraft based on the lock request signal. Stanfield discloses this limitation/concept:
wherein the user terminal is configured or programmed to transmit a lock request signal to request a key lock of the watercraft to the computer; and the computer is configured or programmed to execute the key lock with respect to the watercraft based on the lock request signal. (Stanfield ¶0067 disclosing an apparatus including a processor (computer) and various modules for renting a vehicle, the apparatus including an output module with a door locking function;  ¶0070 transmitting a door locking signal to the vehicle; ¶0072 further disclosing the wireless communication module communicating with a mobile computing device carried by a user to receive door locking control)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Avello to include that the user terminal is configured or programmed to transmit a lock request signal to request a key lock of the watercraft to the computer; and the computer is configured or programmed to execute the key lock with respect to the watercraft based on the lock request signal as taught by Stanfield since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avello (2019/0236691) in view of Gressus (2014/0350778).

Claim 7: The watercraft rental system according to claim 1, further comprising: 
Avello discloses executing a key lock of a watercraft, but does not explicitly disclose an engine operation detector provided on the watercraft to detect an operating state of an engine; wherein at least one of the computer and the watercraft regulates execution of a key lock of the watercraft when it is determined that the watercraft is navigating based on engine operation information indicating the operating state of the engine. Gressus discloses this concept/limitation:
an engine operation detector provided on the watercraft to detect an operating state of an engine; wherein at least one of the computer and the watercraft regulates execution of a key lock of the watercraft when it is determined that the watercraft is navigating based on engine operation information indicating the operating state of the engine. (Gressus ¶0024 disclosing the system/vehicle maintaining the engine on when the vehicle is moving; the section also discloses the engine has to be maintained at regular intervals; Gressus ¶0024 further disclosing the lock system of the vehicle may automatically lock the doors once the car is moving (navigating))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Avello to include an engine operation detector provided on the watercraft to detect an operating state of an engine; wherein at least one of the computer and the watercraft regulates execution of a key lock of the watercraft when it is determined that the watercraft is navigating based on engine operation information indicating the operating state of the engine as taught by Gressus. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Avello in order for safety (see ¶0021 of Gressus).


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avello (2019/0236691) in view of Harding (WO 2008/151395 A2).

Claim 8: The watercraft rental system according to claim 1, 
Avello discloses executing a key lock of the watercraft, but does not explicitly disclose that the computer and the watercraft regulates execution of a key lock of the watercraft when it is determined 51that the watercraft separates from a shore at a predetermined distance or more. Harding discloses this limitation/concept:
wherein at least one of the computer and the watercraft regulates execution of a key lock of the watercraft when it is determined 51that the watercraft separates from a shore at a predetermined distance or more. (Harding pg. 8, paragraph 2 disclosing the boat being taken offshore a certain distance; the system having a processor which indexes the boat at a selected distance and when satisfied that the boat is also in a sufficient depth of water, an anchor may extend by actuating to release a lock to allow the extension of the anchor line)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Avello to include that the computer and the watercraft regulates execution of a key lock of the watercraft when it is determined 51that the watercraft separates from a shore at a predetermined distance or more as taught by Harding since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avello (2019/0236691) in view of Jeffries (2018/0091930).

Claim 9: The watercraft rental system according to claim 1, further comprising: 
a communicator provided on the watercraft; (Avello ¶0040 disclosing the WD (watercraft-borne device) being attached to, or built in, the watercraft)

Avello discloses the communicator in the watercraft, but does not explicitly disclose that the communicator provides fuel remaining amount information to the computer; and the computer is configured or programmed to calculate navigation distance information of the watercraft based on the fuel remaining amount information and provide the navigation distance information to the user terminal. Jeffries discloses this limitation/concept:
wherein the communicator provides fuel remaining amount information to the computer; (Jeffries ¶0238 disclosing servers periodically receiving the vehicle fuel level from various sensors and monitoring the fuel consumption over the reservation; see also ¶0014 and ¶0021 disclosing collecting information on the fuel level)
and the computer is configured or programmed to calculate navigation distance information of the watercraft based on the fuel remaining amount information and provide the navigation distance information to the user terminal. (Jeffries ¶0239 disclosing servers calculating and recalculating the distance and fuel calculations to determine whether there is enough fuel to reach the destination (distance information); the periodic new information on the fuel level and destination; the servers determining there is not enough fuel to reach the destination and calculating the fuel station closest to the destination that is reachable with current fuel levels; this information is then sent to the user via SMS, IM, etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Avello to include that the communicator provides fuel remaining amount information to the computer; and the computer is configured or programmed to calculate navigation distance information of the watercraft based on the fuel remaining amount information and provide the navigation distance information to the user terminal as taught by Jeffries. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Avello in order to notify the customer of fuel related emergencies (see ¶0239 of Jeffries).

Claim 10: The watercraft rental system according to claim 1, further comprising: 
Avello discloses providing rental condition information to the terminal, but does not explicitly disclose a maintenance information providing terminal to provide maintenance information indicating an end of maintenance of the watercraft to the computer; wherein the computer is configured or programmed to provide the rental condition information to the user terminal when the maintenance information is provided from the maintenance information providing terminal. Jeffries discloses these limitations/concepts: 
a maintenance information providing terminal to provide maintenance information indicating an end of maintenance of the watercraft to the computer;  (Jeffries ¶0097 disclosing the IVA (in-vehicle app) that collects and stores data such as car diagnostics, low battery, maintenance performed, miles driven since last DTC (diagnostic trouble codes) (end of maintenance); ¶0314 also disclosing the server downloading vehicle configurations, i.e. mileage based maintenance notifications, where the vehicle will generate a service alert when the vehicle drives a preset mileage for example, an alert is sent each time the vehicle drives 3,000 miles, then the miles count is reset to zero, i.e. end of maintenance); the mileage accumulator can be reset once maintenance has been done; lastly, ¶0342 disclosing at the end of the period, the RCSIVA uploads the mileage and DTCs)
wherein the computer is configured or programmed to provide the rental condition information to the user terminal when the maintenance information is provided from the maintenance information providing terminal. (Jeffries ¶0239 disclosing calculating the fuel level, miles per gallon, and ability to make it to a destination; notifying a customer (on the mobile device) that they need to stop for gas prior to returning the vehicle, and notifying the customer of fuel-related emergencies;  informing the customer if they have a last chance to stop for oil)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Avello to include a maintenance information providing terminal to provide maintenance information indicating an end of maintenance of the watercraft to the computer; wherein the computer is configured or programmed to provide the rental condition information to the user terminal when the maintenance information is provided from the maintenance information providing terminal as taught by Jeffries. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Avello in order to notify the customer of fuel related emergencies (see ¶0239 of Jeffries).


Claim 11: The watercraft rental system according to claim 1, 
Avello discloses providing the rental condition to the information (Avello ¶0037 disclosing the renting system including a server with one or more processors and communication components; the server configured to communicate with the one or more watercraft device (the watercraft devices are securely attached to or within the watercraft, ¶0040), and store availability information, location information, etc. (rental condition information); see also ¶0070 and ¶0071), but does not explicitly disclose providing the rental condition information including driver addition information indicating whether or not to add a driver of the watercraft to the user terminal. Jeffries discloses this limitation/concept:
wherein the computer is configured or programmed to provide the rental condition information including driver addition information indicating whether or not to add a driver of the watercraft to the user terminal. (Jeffries ¶0107 disclosing the rental context where the user interfaces allows a user to add new drivers)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Avello to include that the computer is configured or programmed to provide the rental condition information including driver addition information indicating whether or not to add a driver of the watercraft to the user terminal as taught by Jeffries since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 12, 13, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avello (2019/0236691) in view of Kleve (2014/0129053).

Claim 12: The watercraft rental system according to claim 1, further comprising: 
Avello discloses the computer providing rental condition information, but does not explicitly disclose that the owner terminal communicating with the computer and provide the rental condition information to the computer. Kleve discloses this limitation/concept: 
an owner terminal to communicate with the computer and provide the rental condition information to the computer. (Kleve ¶0038 disclosing the owner creating a standard rental agreement based on the type of use the temporary user is requesting using their nomadic device; owner can sign the consent and agreement using their nomadic device; ¶0024 disclosing the system communicating with e user’s nomadic device; ¶0035 disclosing the computing system and ¶0036 further disclosing the computing system including the nomadic device; the system may be applied to boats (watercrafts))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Avello to include an owner terminal to communicate with the computer and provide the rental condition information to the computer as taught by Kleve. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Avello in order for the owner to tailor the rental agreement conditions (see ¶0038 of Kleve).

Claim 13: The watercraft rental system according to claim 12, 52
Avello discloses providing borrow request information, but does not explicitly disclose that the computer is configured or programmed to provide answer input information to the owner terminal and to provide answer information to the user terminal; the answer input information corresponds to the borrowing request information; and the answer information is provided from the owner terminal and corresponds to a response to the answer input information. Kleve discloses these limitations/concepts:
wherein the computer is configured or programmed to provide answer input information to the owner terminal and to provide answer information to the user terminal; the answer input information corresponds to the borrowing request information; and the answer information is provided from the owner terminal and corresponds to a response to the answer input information. (Kleve ¶0047 disclosing temporary user and vehicle owner agree to the rental terms and exchange or propose the rental agreements via the website or their smart phones; rental conditions may be accepted or rejected and sent back to the owner and the temporary user may accept the rental terms and condition; ¶0038 disclosing the temporary user requesting to use the vehicle)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Avello to include the computer is configured or programmed to provide answer input information to the owner terminal and to provide answer information to the user terminal; the answer input information corresponds to the borrowing request information; and the answer information is provided from the owner terminal and corresponds to a response to the answer input information as taught by Kleve. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Avello in order for the owner and temporary user to agree and accept the conditions of the rental agreement according to their desires (see ¶0038 and ¶0047 of Kleve).

Claims 21 and 23 are directed to a computer and method, respectively. Claims 21 and 23 recite limitations that are parallel in nature as those addressed above for claim 13, which is directed towards a system. Claims 21 and 23 are therefore rejected for the same reasons as set forth above for claim 13.


Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avello (2019/0236691) in view of Kleve (2014/0129053) further in view of Piszko (2010/0042340).

Claim 14: The watercraft rental system according to claim 12, further comprising: 
Avello discloses identifying the user when the user rents the watercraft, but does not explicitly disclose a refueling settlement terminal to identify identification information of the user terminal when the user refuels the watercraft; wherein the refueling settlement terminal is configured or programmed to provide refueling settlement information corresponding to a refueling settlement and the identification information to the computer; and the computer is configured or programmed to identify the user terminal based on the identification information and provide the refueling settlement information to the owner terminal which has a contractual relationship with the user terminal. Piszko discloses these limitations/concepts:
a refueling settlement terminal to identify identification information of the user terminal when the user refuels the watercraft; (Piszko ¶0054 disclosing the display presenting information each time the renter adds fuel to the vehicle, the electronic data unit recording the fuel and adding it to the running total displayed; ¶0036 disclosing the sender units connected to the devices for enabling accurate recoding of the fuel supplied by the renter of the vehicle during terms of rental agreements)
wherein the refueling settlement terminal is configured or programmed to provide refueling settlement information corresponding to a refueling settlement and the identification information to the computer; (Piszko ¶0069 disclosing the quantity of the fuel supplied during the term of the rental agreement being recorded; ¶0070 disclosing the microprocessor that sorts out the variations in the fuel level that may cause distorted fuels readings)
and the computer is configured or programmed to identify the user terminal based on the identification information and provide the refueling settlement information to the owner terminal which has a contractual relationship with the user terminal. (Piszko ¶0077 disclosing the total fuel supplies is recorded data, and the operator for the rental company (owner) checks the total fuel supplied; ¶0081 disclosing the rental agreement (contractual relationship) being completed and charging a customer for any difference in the actual total fuel supplied by the customer is less than the calculated or expected total fuel supplied)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Avello in view of Kleve to include a refueling settlement terminal to identify identification information of the user terminal when the user refuels the watercraft; wherein the refueling settlement terminal is configured or programmed to provide refueling settlement information corresponding to a refueling settlement and the identification information to the computer; and the computer is configured or programmed to identify the user terminal based on the identification information and provide the refueling settlement information to the owner terminal which has a contractual relationship with the user terminal as taught by Piszko. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Avello in view of Kleve in order to accurately account for refueling by the user (see ¶0006 of Piszko).

Claim 15: The watercraft rental system according to claim 14,
Avello in view of Kleve discloses modifying contract information/rental agreement and tailoring the agreement for the owner and user, but does not explicitly disclose that the computer is configured or programmed to modify contract information so as to include consideration of refueling work of the user and provide the modified contract information to the user terminal and the owner terminal. Piszko discloses this limitation/concept:
 wherein the computer is configured or programmed to modify contract information so as to include consideration of refueling work of the user and provide the modified contract information to the user terminal and the owner terminal. (Piszko ¶0088 disclosing the fuel actually supplied and recorded is compared with the expected consumption during the agreement, and if the actual fuel supplied to the vehicle is less and expected, the customer is charged for the difference (modification in the contract); ¶0059 disclosing wireless transmitter enabling the data be uploaded by the company (owner), and ¶0034 enabling transmission of the data to other devices; ¶0052 disclosing displaying the fuel information to the renter (user terminal)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Avello in view of Kleve to include the computer is configured or programmed to modify contract information so as to include consideration of refueling work of the user and provide the modified contract information to the user terminal and the owner terminal as taught by Piszko. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Avello in view of Kleve in order to accurately account for refueling by the user (see ¶0006 of Piszko).


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avello (2019/0236691) in view of Kleve (2014/0129053) further in view of Jeffries (2018/0091930).

Claim 16: The watercraft rental system according to claim 12, 
Avello discloses providing rental condition information, but does not explicitly disclose the computer is configured or programmed to provide fuel consumption information indicating a fuel consumption amount of the watercraft to the user terminal or the owner terminal; and the user terminal or the owner terminal, to which the fuel consumption information is provided, is configured or programmed to display the fuel consumption amount. Jeffries discloses this limitation/concept:
wherein the computer is configured or programmed to provide fuel consumption information indicating a fuel consumption amount of the watercraft to the user terminal or the owner terminal; and the user terminal or the owner terminal, to which the fuel consumption information is provided, is configured or programmed to display the fuel consumption amount. (Jeffries ¶0238 disclosing monitoring fuel consumption, receiving and verifying the fuel level; and ¶0239 disclosing the fuel consumption monitoring being used to notify the customer whether they need more fuel to reach their destination; displaying fuel level)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Avello in view of Kleve to include the computer is configured or programmed to provide fuel consumption information indicating a fuel consumption amount of the watercraft to the user terminal or the owner terminal; and the user terminal or the owner terminal, to which the fuel consumption information is provided, is configured or programmed to display the fuel consumption amount as taught by Jeffries. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Avello in view of Kleve in order to notify the customer of fuel related emergencies (see ¶0239 of Jeffries).

Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avello (2019/0236691) in view of Kleve (2014/0129053) further in view of Jeffries (2018/0091930) further in view of Johnson (2011/0246246).

Claim 17: The watercraft rental system according to claim 16, 
Avello in view of Kleve further in view of Jeffries discloses displaying the fuel consumption amount, but does not explicitly disclose the user terminal or the owner terminal displays a fuel fee corresponding to the fuel consumption amount. Johnson discloses this limitation/concept:
wherein the user terminal or the owner terminal displays a fuel fee corresponding to the fuel consumption amount. (Johnson Fig. PA(2) disclosing the owner or user terminal displaying the fuel fee corresponding to the fuel consumption amount)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Avello in view of Kleve further in view of Jeffries to include the user terminal or the owner terminal displays a fuel fee corresponding to the fuel consumption amount as taught by Johnson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 18: The watercraft rental system according to claim 17, 
Avello in view of Kleve further in view of Jeffries disclose fuel consumption data, but does not explicitly disclose that the computer is configured or programmed to acquire fuel rate information and calculate the fuel fee based on the fuel consumption amount and the fuel rate information. Johnson discloses this limitation/concept:
wherein the computer is configured or programmed to acquire fuel rate information and calculate the fuel fee based on the fuel consumption amount and the fuel rate information. (Johnson ¶0028 disclosing the system storing reimbursement rate data applicable to the reimbursable personal vehicle travel mode (fuel rate information); an example of the vehicle travel mode data could be retrieved is fuel cost data; see also Figure PA(2) showing the reimbursement rate and the fuel usage (fuel consumption); also the refueling fee is disclosed; see also ¶0002)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Avello in view of Kleve further in view of Jeffries to include the computer is configured or programmed to acquire fuel rate information and calculate the fuel fee based on the fuel consumption amount and the fuel rate information as taught by Johnson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Avello in view of Kleve further in view of Jeffries in order to reimburse renters for fuel expenses (see ¶0002 of Johnson).

Claim 19: The watercraft rental system according to claim 18, 
Avello in view of Kleve further in view of Jeffries discloses fuel consumption information, but does not explicitly disclose that the computer is configured or programmed to acquire the fuel rate information by an administrator input to the computer or from another computer. Johnson discloses this limitation/concept:
wherein the computer is configured or programmed to acquire the fuel rate information by an administrator input to the computer or from another computer. (Johnson ¶0002 disclosing the user enters the values of the fuel usage, reimbursement rates, etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Avello in view of Kleve further in view of Jeffries to include the user terminal or the owner terminal displays a fuel fee corresponding to the fuel consumption amount as taught by Johnson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/DIONE N. SIMPSON/Examiner, Art Unit 3628                                                                                                                                                                                                                                                                                                                                                                                                              /RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628